Plaintiff in error, Frank Potts, was convicted on a charge of unlawful possession of intoxicating liquor and his punishment fixed at a fine of $500 and confinement in the county jail for 30 days. He has appealed from the judgment rendered on the verdict, but no brief has been filed and no appearance made on his behalf in this court.
The evidence shows that in executing a search warrant against the defendant's drug store in the town of Picher, the officers found between 50 and 75 bottles of beer in the ice box in the front part of the drug store; that said beer was intoxicating liquor; that they also found about a half gallon of wine behind the prescription case, and three pints of whisky. The defendant did not testify.
It appears that no error prejudicial to the substantial rights of the defendant was committed on the trial.
The judgment of the lower court is affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 103